Citation Nr: 1747026	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as trouble breathing and coughing), to include as due to undiagnosed illness, or as secondary to weight gain due to medication for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to service connection for allergies, to include as due to undiagnosed illness.

3.  Entitlement to service connection for restless leg syndrome, to include as due to undiagnosed illness, and as secondary to weight gain due to medication for service-connected PTSD with major depressive disorder.  


ORDER

Entitlement to service connection for an undiagnosed respiratory disorder is granted.

Entitlement to service connection for allergies, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for restless leg syndrome, to include as due to an undiagnosed illness, and as secondary to weight gain due to medication for service-connected PTSD with major depressive disorder, is denied.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran has a current qualifying respiratory disability characterized by shortness of breath, cough, and restrictive lung volume.

3.  The Veteran's allergies are not an undiagnosed illness or medically unexplained chronic multisymptom illness, and the competent medical evidence of record does not attribute the allergies to service.

4.  The Veteran's restless leg syndrome is not an undiagnosed illness or medically unexplained chronic multisymptom illness, and the competent medical evidence of record does not attribute restless leg syndrome to service or to the Veteran's service-connected PTSD with major depressive disorder.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for an undiagnosed respiratory disability have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  The criteria for service connection for allergies, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

3.  The criteria for service connection for restless leg syndrome, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness and as secondary to medication for service-connected PTSD with major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from December 1986 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  These matters were remanded by the Board for additional development in March 2015.  Although the Veteran requested a hearing in his May 2011 VA Form 9, he withdrew that request in a June 2013 statement.  38 C.F.R. § 20.702(e).  

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran did not respond to VA's request for authorization to obtain private medical records, and did not appear at his scheduled VA examination in January 2016, nor did he provide an explanation for his failure to appear or request to reschedule the examination.  Therefore, VA has done all that it can to develop the claim, and the duty to assist has been met.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).

Respiratory Disorder

The Veteran contends that he has a respiratory disability productive of shortness of breath and a cough that is an undiagnosed illness due to environmental exposures in service, or is due to weight gain because of medication as a result of his service-connected PTSD with major depressive disorder.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).  The Persian Gulf War is defined as beginning on August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).
  
"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317 (a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. § 3.317 (b).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(A).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.

The question before the Board is whether the Veteran may be presumed to have objective indications of chronic disability representing an undiagnosed respiratory disability attributed to his military service.  The Board has determined that, allowing the Veteran the benefit of the doubt, he may be presumed to have such a disability.   

The Veteran's DD214 reflects that he received the Southwest Asia Service Medal and the Kuwait Liberation Medal as well as 4 months and 16 days of foreign service, indicating service in Southwest Asia.  Additionally, his personnel records state that he participated in Operation Desert Shield and Operation Desert Storm in 1991.  Therefore, the Veteran had qualifying service in Southwest Asia.

After review of the evidence, both medical and lay, the evidence of record is at least in equipoise regarding whether the Veteran has a chronic respiratory disability due to undiagnosed illness that has manifested to a degree of at least 10 percent prior to December 31, 2021.  In November 1995, the Veteran sought treatment for a chronic cough, stating that it had been present for three years, which corresponds to the end of the Veteran's service.  The Veteran reported shortness of breath as well as a cough and wheezing in September 2007.  A November 2008 examination chest x-ray was unremarkable, and noted that the Veteran had shortness of breath of unknown etiology.  The only diagnosis related to the Veteran's respiratory issues was an April 2009 diagnosis of exertional hypoxia.  Hypoxia is defined as reduction of oxygen supply to tissue below physiological levels despite adequate perfusion of the tissue by blood.  Dorland's Illustrated Medical Dictionary 908 (32nd ed. 2012).  Exertional hypoxia appears to be more appropriately characterized as a description of the Veteran's symptoms than as an independent diagnosis, similar to the February 2009 examination notation of exertional shortness of breath with mild wheeze.  An August 2009 treatment note indicated that the Veteran's dyspnea on exertion was likely multifactorial, including central obesity and presumed obstructive sleep apnea.  However, there was no diagnosis of sleep apnea, and sleep apnea was ruled out by a February 1996 sleep study, which is the only sleep study of record.  The Board notes that there is an inconsistent history of chronic obstructive pulmonary disease (COPD), in which the Veteran at times reports past COPD and at other times denies it, but no clinical diagnosis of COPD is of record.  An April 2012 treatment note discussing the Veteran's respiratory difficulties noted that the Veteran does not have a known diagnosis.  The Board thus concludes that the most probative evidence of record demonstrates that the Veteran's respiratory symptoms are at least as likely as not unattributed to a known clinical diagnosis.

An April 2012 pulmonary consult noted an FEV1 predicted percentage of 56 percent pre-bronchodilator and 67 percent post, with an interpretation of moderately severe restrictive pattern.  The General Rating Formula for Restrictive Lung Disease indicates that FEV-1 of 56 to 70 percent warrants a 30 percent rating.  38 C.F.R. § 4.97, DC 6845.  Therefore, the Veteran's undiagnosed chronic respiratory disability manifested to a degree of at least 10 percent.

Based on the above, service connection for an undiagnosed chronic respiratory disability is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.  See 38 U.S.C.A. § 7104.

Allergies

The Veteran contends that his allergies are due to his Gulf War service, to include as due to undiagnosed illness.  The law, including as related to undiagnosed illness presumption, is discussed above.  

The question before the Board is whether the Veteran's allergies may presumptively or otherwise be attributed to his service.  The Board founds that they may not.  The Veteran has been diagnosed with allergies in multiple places in the record, including a note of seasonal allergies in the August 2008 examination, a diagnosis of allergies with symptoms suggestive of allergic rhinitis in the November 2008 VA examination, and multiple references to ragweed allergy in treatment records.  Because the Veteran has a diagnosis of allergies, these allergies cannot be presumptively service-connected as an undiagnosed illness.  Gutierrez v. Principi, 19 Vet. App. 1, 10   (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

The August 2008 and November 2008 examinations note the Veteran's allergies, but do not provide an etiological opinion.  Although the Veteran attributes these allergies to his Gulf War service, the record does not reflect that he has the medical training necessary to determine a complex medical issue such as the etiology of his disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The record lacks competent medical evidence showing that the Veteran's allergies are caused by service, including environmental exposures, and the Board may not speculate to find such a nexus where no competent evidence exists.  Therefore, the preponderance of the evidence is against the claim, and it must be denied.  


Restless Leg Syndrome

The Veteran contends that his restless leg syndrome is due to undiagnosed illness caused by Gulf War service, or is secondary to medication for service-connected PTSD with major depressive disorder.

The law concerning service connection and undiagnosed illness has been laid out earlier in this decision.  The question for the Board is whether the Veteran's current diagnosis of restless leg syndrome is caused by service, or may be presumed to be caused by service, or is caused or aggravated by service-connected PTSD with major depressive disorder.  The Board concludes that it is not.

The Veteran's service treatment records (STRs) do not indicate frequent trouble sleeping or restless leg syndrome.  A February 1996 sleep study was negative for sleep apnea, but noted periodic leg movements.  An August 2007 treatment note indicated possible akathisia from Seroquel, a medication prescribed to treat the Veteran's service-connected PTSD with major depressive disorder.  The November 2008 VA examination diagnosed the Veteran with restless leg syndrome.  A February 2009 VA Gulf War examination also contains an impression of restless leg syndrome.  

If symptoms are related to a known diagnosis, they cannot be presumptively service-connected as an undiagnosed illness.  Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  In this case, there is a diagnosis of restless leg syndrome, meaning that it cannot be presumptively service connected as an undiagnosed illness or medically unexplained chronic multisymptom illness.  The record does not contain competent medical evidence finding a connection between the environmental hazards to which the Veteran was exposed in service and his restless leg syndrome.  

The August 2007 treatment note of possible akathisia from Seroquel is too speculative to be the basis of a finding of service connection for restless leg syndrome as secondary to service-connected PTSD with major depressive disorder.  As noted above, the Veteran did not respond to VA's request for authorization to obtain private medical records, and did not appear at his scheduled VA examination in January 2016, nor did he provide an explanation for his failure to appear or request to reschedule the examination.  As such, the record does not contain competent medical evidence that the Veteran's restless leg syndrome is at least as likely as not (50 percent or greater probability) caused by service or caused or aggravated by any medication for the Veteran's service-connected PTSD with major depressive disorder.  Therefore, the preponderance of the evidence is against the claim for service connection for restless leg syndrome, and it must be denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


